Citation Nr: 1038888	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  09-01 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION
 
The Veteran served on active duty from October 1988 to August 
1992, and from November 2002 to August 2003, with additional 
periods of Reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to a TDIU.  A timely 
appeal was noted from that decision.

A hearing on this matter was held before the undersigned Veterans 
Law Judge on August 3, 2010.  A copy of the hearing transcript 
has been associated with the file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

During his August 2010 hearing, the Veteran presented evidence 
that a Physical Evaluation Board (PEB) proceeding had found him 
fit for Reserve duty in 2007, but that he was subsequently barred 
from re-enlisting as a result of his service-connected bilateral 
knee disorder and PTSD.  A review of the claims folder shows that 
the most recent records from the Veteran's Reserve unit are dated 
2003.  A remand is therefore required to obtain any and all 
records from the Veteran's Reserve service, including records of 
any PEB proceedings and physical evaluations conducted in 
connection with the Veteran's request to re-enlist, since 2003, 
as they may be helpful in determining the level of disability 
caused by the Veteran's service-connected knee disorders and 
PTSD.

In January 2008, the Veteran received a VA examination which 
commented on the effect his service-connected knee and skin 
disabilities have on his ability to maintain employment.  The 
Veteran was scheduled for a separate psychiatric evaluation of 
his service-connected PTSD in January 2008, but failed to appear; 
as a result, the impact of the Veteran's PTSD symptomatology on 
his employability has not been considered.  The Veteran testified 
during his August 2010 hearing that he does not recall receiving 
notice of the examination, and that if notified, he would report 
for an examination.  VA has the duty to supplement the record by 
obtaining an examination which includes an opinion on what effect 
the Veteran's service-connected disabilities has on his ability 
to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding 
in the case of a claim for TDIU, that VA has a duty to obtain 
medical opinions as to employability).  Thus, upon remand, an 
opinion should be obtained that evaluates the impact of all of 
the Veteran's service connected disabilities on his ability to 
retain or maintain any gainful employment.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran's Reserve unit, the 
1184th Transportation Terminal Unit, in 
Mobile, Alabama, and request that all service 
records dating from 2003 to the present, 
including copies of PEB proceedings and all 
physical evaluations of the Veteran, be 
provided for inclusion with the claims 
folder.  If such records are unavailable, a 
negative response must be obtained.

2.  After the aforementioned development has 
been completed, arrange for the Veteran to 
undergo an appropriate VA examination(s) to 
obtain an opinion as to the impact of the 
Veteran's service- connected disabilities on 
his ability to work.  The Veteran's claims 
file, to include a complete copy of this 
REMAND, must be provided to the examiner 
designated to examine the Veteran, and the 
examination report should note review of the 
file.

The examiner(s) should provide an opinion as 
to whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that the service-connected skin 
rash, bilateral knee disorders, and PTSD 
preclude employment consistent with the 
Veteran's education and occupational 
experience.  The examiner(s) should set forth 
a rationale for the conclusions reached.

3.  After the above has been completed, 
readjudicate the issue on appeal, taking into 
consideration all evidence added to the file 
since the most recent VA adjudication.  If 
the issue on appeal continues to be denied, 
the Veteran and his representative must be 
provided a supplemental statement of the 
case.  The Veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655.  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 




(CONTINUED ON NEXT PAGE)





action must be handled in an expeditious manner.  See 38 U.S.C.A.  
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

 
